Case: 15-60024      Document: 00513151109         Page: 1    Date Filed: 08/12/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 15-60024                        August 12, 2015
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
CLIFTON WALKER, SR.,

              Plaintiff - Appellant

v.

CITY OF GULFPORT; GULFPORT POLICE DEPARTMENT; ALAN
WEATHERFORD, Gulfport Police Chief, Retired, In his official capacity,

              Defendants - Appellees




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:13-CV-331


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
       Appellant Clifton Walker, Sr., sued numerous parties alleging various
civil rights violations, and most of those defendants eventually moved for
summary judgment.          Upon granting summary judgment in favor of all
movants, the district court ordered Appellant to show cause why judgment
should not also be rendered in favor of the non-movant defendants. The district


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60024    Document: 00513151109     Page: 2    Date Filed: 08/12/2015



                                 No. 15-60024
court gave Appellant fourteen days in which to respond. On the fourteenth
and final day, Appellant filed a request for extension of time rather than a
response to the order to show case. The request was denied. When later
granting summary judgment in favor of the remaining defendants, the district
court discussed its prior denial of Appellant’s request for additional time:
      After the close of business on December 8, Plaintiff’s counsel filed
      a Motion for Extension of Time, asking for an additional two weeks
      to comply with the Court’s Order. He claimed that he had been
      involved in several “high-profile” criminal trials since the
      beginning of December. However, he offered no explanation as to
      why he could not have filed a Response to the Court’s Order, or at
      least the Motion for Extension, well before the date that the
      Response was due, but instead waited until the eleventh hour to
      request additional time. Accordingly, the Court exercised its
      discretion to deny the Motion. See, e.g., McCarty v. Thaler, 376 F.
      App’x 442, 443–44 (5th Cir. 2010) (discussing district court’s
      discretion to grant or deny a motion for extension of time).
      This appeal is limited to whether the district court abused its discretion
in refusing to grant Appellant’s request for an extension.           Appellant’s
argument on appeal is that the unfortunate timing of the criminal trials
rendered the 14-day deadline unfair under the circumstances, meaning the
district court abused its discretion when it refused to grant an extension.
      While the timing of the criminal trials was undoubtedly unfortunate, the
onus was on Appellant to make the court aware of the issue long before the
deadline lapsed, instead of at the last moment. See Rashid v. Delta State Univ.,
Case No. 4:14-CV-00053-DMB, 2015 WL 1774416, at *5 (N.D. Miss. Apr. 17,
2015) (“Waiting until the proverbial eleventh hour to take action is always
risky business . . . .” (quoting Bruce v. Cnty. of Rensselaer, Case No. 02-CV-
0847, 2003 WL 22436281, at *2 (N.D.N.Y. Oct. 20, 2003))). The district court
was well within its discretion to deny the request.
      AFFIRMED.


                                       2